                         1    LATHAM & WATKINS LLP
                                Jason M. Ohta (Bar No. 211107)
                         2      jason.ohta@lw.com
                              12670 High Bluff Drive
                         3    San Diego, CA 92130-2071
                              Telephone: +1.858.523.5400
                         4    Facsimile: +1.858.523.5450

                         5    Attorneys for Defendants Adventist Health,
                              San Joaquin Community Hospital, Robert
                         6    Beehler, Kurt Hoekendorf, Scott Reiner,
                              and William Brent Soper
                         7

                         8                              UNITED STATES DISTRICT COURT

                         9                             EASTERN DISTRICT OF CALIFORNIA

                    10
                               UNITED STATES and the STATE OF              Case No. 1:17-cv-00613-AWI-SKO
                    11         CALIFORNIA, ex rel. THOMAS REILLY,
                               GARRETT LEE, KEVIN SCHMIDT, AND             FOURTH JOINT STIPULATION TO
                    12         TERRY HILLIARD,                             CONTINUE MANDATORY
                                                                           SCHEDULING CONFERENCE
                    13                               Plaintiffs,
                                                                           Mag. Judge:           Hon. Sheila K. Oberto
                    14                 v.                                  Complaint Filed:      August 23, 2017
                                                                           Complaint Unsealed:   July 3, 2019
                    15         ADVENTIST HEALTH, et al.,                   Trial Date:           None Set
                    16                               Defendants.
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                             US-DOCS\114977682                                       STIPULATION TO CONTINUE MANDATORY
A TTO R N EYS A T L AW
                                                                                                 SCHEDULING CONFERENCE
                                                                                           CASE NO. 1:17-cv-00613-AWI-SKO
                         1            Plaintiffs Thomas Reilly, Garrett Lee, Kevin Schmidt and Terry Hilliard (collectively,

                         2    (“Plaintiffs”), and Defendants Adventist Health, San Joaquin Community Hospital (“SJCH”),

                         3    Robert Beehler, Kurt Hoekendorf, Scott Reiner, William Brent Soper and Paul Griffin

                         4    (collectively, “Defendants”), by and through their counsel of record, respectfully submit this

                         5    Fourth Joint Stipulation to Continue the Mandatory Scheduling Conference currently set for

                         6    April 30, 2020 pursuant to the Court’s January 30, 2020 Order re: Third Joint Stipulation to

                         7    Continue Mandatory Scheduling Conference (Dkt. No. 45).

                         8            WHEREAS, Plaintiffs served Defendants Adventist Health and SJCH with a copy of the

                         9    First Amended Complaint (“FAC”) on August 20, 2019;
                    10                 WHEREAS, Plaintiffs served Defendant Kurt Hoekendorf with a copy of the FAC on

                    11        August 24, 2019;

                    12                WHEREAS, this Court approved the parties’ Joint Stipulation to Continue the

                    13        Mandatory Scheduling Conference filed on September 9, 2019, and continued the Mandatory

                    14        Scheduling Conference to November 26, 2019 (Dkt. No. 33);

                    15                WHEREAS, Defendant Paul Griffin filed his answer to the FAC on September 19, 2019

                    16        (Dkt. No. 34);

                    17                WHEREAS, Defendants filed a Motion to Dismiss Plaintiffs’ FAC on October 8, 2019

                    18        (Dkt. No. 35);

                    19                WHEREAS, Plaintiffs’ filed their opposition to Defendants’ motion to dismiss on

                    20        November 4, 2019 (Dkt. No. 36);

                    21                WHEREAS, this Court approved the parties’ Second Joint Stipulation to Continue the

                    22        Mandatory Scheduling Conference filed on November 6, 2019, and continued the Mandatory

                    23        Scheduling Conference to February 20, 2020 (Dkt. No. 38);

                    24                WHEREAS, Defendants filed their reply brief in support of the motion to dismiss on

                    25        November 11, 2019 (Dkt. No. 39);

                    26                WHEREAS, the November 18, 2019 hearing on Defendants’ motion to dismiss was

                    27        vacated and taken under submission without oral argument by the Honorable Anthony Ishii (Dkt.

                    28        No. 40);
                             US-DOCS\114977682                                               STIPULATION TO CONTINUE MANDATORY
A TTO R N EYS A T L AW
                                                                                1                        SCHEDULING CONFERENCE
                                                                                                   CASE NO. 1:17-cv-00613-AWI-SKO
                         1            WHEREAS, this Court approved the parties’ Third Joint Stipulation to Continue the

                         2    Mandatory Scheduling Conference filed on January 30, 2020, and continued the Mandatory

                         3    Scheduling Conference to April 30, 2020 (Dkt. No. 45);

                         4            WHEREAS, the COVID-19 pandemic has led to a public health crisis in the United

                         5    States, with more than 239,000 reported infections and 5,443 deaths. See Centers for Disease

                         6    Control and Prevention, Coronavirus Disease 2019: Cases in U.S.,

                         7    https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited Apr. 3,

                         8    2020). In California, where Governor Gavin Newsom has declared a State of Emergency, there

                         9    have been more than 10,700 reported infections and 237 deaths to date. See California
                    10        Department of Public Health, COVID-19 Updates,

                    11        https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx (last visited

                    12        Apr. 3, 2020);

                    13                WHEREAS, the Eastern District of California has recognized the need to adapt to the

                    14        unique public health emergency posed by COVID-19. On March 17, 2020, the District issued

                    15        General Order No. 611, stating that all civil and criminal jury trials in the Eastern District of

                    16        California scheduled to begin during this time period are continued pending further order of the

                    17        court.1 On March 18, 2020, the District issued a second general order, General Order No. 612,

                    18        announcing that all courthouses of the United States District Court for the Eastern District of

                    19        California shall be closed to the public, and that all of the courts’ civil matters will be decided on

                    20        the papers, or if the assigned judge believes a hearing is necessary, the hearing will be by

                    21        telephone or videoconference; 2

                    22                WHEREAS, beyond the general cessation of most activity outside of the home, the

                    23        COVID-19 pandemic poses significant and unprecedented challenges to the United States

                    24        healthcare system. As cases rise in the United States, hospitals and healthcare providers like

                    25

                    26
                              1
                               United States District Court for the Eastern District of California, General Order No. 611
                    27        (March 17, 2020), http://www.caed.uscourts.gov/caednew/assets/File/GO%20611.pdf.
                              2
                    28         United States District Court for the Eastern District of California, General Order No. 612
                              (March 18, 2020), http://www.caed.uscourts.gov/caednew/assets/File/GO%20612.pdf.
                             US-DOCS\114977682                                                 STIPULATION TO CONTINUE MANDATORY
A TTO R N EYS A T L AW
                                                                                 2                         SCHEDULING CONFERENCE
                                                                                                     CASE NO. 1:17-cv-00613-AWI-SKO
                         1    Defendants are on the front lines preparing to face overwhelming medical needs in the weeks

                         2    and months to come. 3

                         3             WHEREAS, in responding to the COVID-19 public health crisis, Defendants have

                         4    mobilized and redeployed their resources, facilities, and personnel—including in-house

                         5    attorneys—thereby limiting Defendants’ ability to timely engage in the critical litigation

                         6    management activity of the current matter.

                         7             WHEREAS, the parties have met and conferred and believe that the Court’s resolution

                         8    of Defendants’ motion to dismiss may impact discovery and the amount of claims moving

                         9    forward;
                    10                 WHEREAS, the parties have met and conferred and believe it is in the interest of judicial

                    11        economy to continue the Mandatory Scheduling Conference currently set for April 30, 2020, to

                    12        July 2, 2020;

                    13                 NOW, HEREBY, THE PARTIES STIPULATE AND AGREE that the Mandatory

                    14        Scheduling Conference shall be continued to July 2, 2020, or to another date convenient for the

                    15        Court.

                    16                 IT IS SO STIPULATED AND AGREED.

                    17        Dated: April 6, 2020                          Respectfully submitted,

                    18                                                      LATHAM & WATKINS LLP
                    19                                                      By: /s/ Jason M. Ohta
                                                                                Jason M. Ohta
                    20
                                                                            Attorneys for Defendants Adventist Health,
                    21                                                      San Joaquin Community Hospital,
                                                                            Robert Beehler, Kurt Hoekendorf,
                    22                                                      Scott Reiner and William Brent Soper
                    23        Dated: April 6, 2020                          FENTON LAW GROUP, LLP

                    24                                                      By: /s/ Benjamin J. Fenton (as authorized on 4/6/20)
                                                                                Benjamin J. Fenton
                    25
                                                                            Attorneys for Defendant Paul Griffin
                    26

                    27
                              3
                               See Anna Maria Barry-Jester, A View From The Front Lines Of California’s COVID-19 Battle,
                    28        Kaiser Health News (March 18, 2020), https://khn.org/news/a-view-from-the-frontlines-of-
                              californias-covid-19-battle.
                             US-DOCS\114977682                                               STIPULATION TO CONTINUE MANDATORY
A TTO R N EYS A T L AW
                                                                                3                        SCHEDULING CONFERENCE
                                                                                                   CASE NO. 1:17-cv-00613-AWI-SKO
                         1    Dated: April 6, 2020                          CLAYPOOL LAW FIRM

                         2                                                  By: /s/ Brian E. Claypool (as authorized on 4/5/20)
                                                                                Brian E. Claypool
                         3
                                                                            Attorneys for Plaintiffs Thomas Reilly,
                         4                                                  Garrett Lee, Kevin Schmidt and Terry Hilliard
                         5

                         6    Dated: April 6, 2020                          MCNICHOLAS & MCNICHOLAS, LLP

                         7                                                  By: /s/ Jeffrey R. Lamb (as authorized on 4/5/20)
                                                                                Jeffrey R. Lamb
                         8
                                                                            Attorneys for Plaintiffs Thomas Reilly,
                         9                                                  Garrett Lee, Kevin Schmidt and Terry Hilliard
                    10
                                                                           ORDER
                    11
                                       Pursuant to the parties’ above stipulation, (Doc. 46), the Mandatory Scheduling
                    12
                              Conference currently set for April 30, 2020, is CONTINUED to July 2, 2020, at 10:15 a.m. in
                    13
                              Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto. The parties shall file their joint
                    14
                              scheduling report by no later than June 25, 2020.
                    15

                    16        IT IS SO ORDERED.
                    17

                    18
                              Dated:     April 6, 2020                                     /s/   Sheila K. Oberto            .
                                                                                  UNITED STATES MAGISTRATE JUDGE
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                             US-DOCS\114977682                                               STIPULATION TO CONTINUE MANDATORY
A TTO R N EYS A T L AW
                                                                                  4                      SCHEDULING CONFERENCE
                                                                                                   CASE NO. 1:17-cv-00613-AWI-SKO
